FILED
                            NOT FOR PUBLICATION                             DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50531

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00242-PA

  v.
                                                 MEMORANDUM *
JUAN ANTONIO QUINTANILLA, a.k.a.
Mauricio Guerrero, a.k.a. Antonio
Mendez, a.k.a. Mauricio Mendez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Juan Antonio Quintanilla appeals from the 90-month sentence imposed

following his guilty-plea conviction for conspiracy to interfere with commerce by

robbery, in violation of 18 U.S.C. § 1951; and for using and carrying a firearm

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
during and in relation to, and possessing a firearm in furtherance of, a drug

trafficking crime and a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Quintanilla contends that the district court procedurally erred by failing to

explain why it rejected Quintanilla’s argument that the Guidelines overstated his

criminal history. The district court did not err, plainly or otherwise. The record

shows that the court entertained Quintanilla’s arguments regarding the departure

and declined to depart because it did not find Quintanilla’s arguments persuasive.

See United States v. Carty, 520 F.3d 984, 992-93, 995 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                     09-50531